Per Curiam,
The question on this appeal is whether the testator created an active trust in a bequest to the appellant, one of his daughters, of a certain number of shares of the capital stock of the German National Bank of Allegheny. That he did so, and that the trust may be terminated in a proper way, clearly appear from the concise opinion of the learned court below dismissing the exceptions of the appellant to the adjudication of the account of executors. Nothing can be profitably added to that opinion, and, upon it, the decree is affirmed at appellant’s costs.
Decree affirmed.